65 F.3d 161
Mitchell S. Cappellv.Board of Trustees of University of Medicine and Dentistry ofNew Jersey, Stanley Bergen, President, University ofMedicine and Dentistry, Norman Edelman, Dean, Robert WoodJohnson Medical School, Frank Simon, as Associate Dean, JohnKostis, as Chairman, Department of Medicine, UMDNJ, KironDas, as Chief, Division of GI/Hepatology, Mitchell S.Cappell (Dr. Cappell)
NO. 94-5686
United States Court of Appeals,Third Circuit.
July 06, 1995

Appeal From:  D.N.J., No. 93-cv-01852,
Wolin, J.


1
AFFIRMED.